ORDER

PER CURIAM.
AND NOW, this 12th day of March, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue:
Did the Superior Court abuse its discretion by deeming as waived [petitioner]’s claim of denial of his Sixth Amendment right to confrontation when said issue was raised in an Amended Rule 1925(b) Statement of Matters Complained of which was timely filed, docketed, served on the trial court, included in the transmitted record and was attached to [petitioner's brief?
The order of the Superior Court is VACATED, and the issue REMANDED to the Superior Court, having been raised in the Amended Statement of Matters Complained of On Appeal filed February 15, 2011, and not previously addressed in accordance with Pa.R.A.P. 1925. Allocatur is denied as to the remaining issue.
Jurisdiction relinquished.

 Retired Senior Judge assigned to the Superior Court.